Citation Nr: 1760074	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-08 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent prior to April 30, 2014 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript is of record.

These issues were initially before the Board in June 2015, when it was remanded for further development.  It now returns for appellate review.

The issues of entitlement to a disability rating in excess of 70 percent for PTSD for the entire appellate period and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to April 30, 2014, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.



CONCLUSION OF LAW

Prior to April 30, 2014, the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to an evaluation in excess of 50 percent for PTSD 
prior to April 30, 2014

Disability ratings are based on average impairment in earning capacity resulting from a particular disability and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under Diagnostic Code 9411 a 50 percent disability rating is warranted for PTSD when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.).

"Suicidal ideation appears only in the 70% evaluation criteria[;] [t]here are no analogues at the lower evaluation levels."  Also, "[b]oth passive and active suicidal ideation are comprised of thoughts:  passive suicidal ideation entails thoughts such as wishing that you were dead, while active suicidal ideation entails thoughts of self-directed violence and death."  Bankhead v. Shulkin, No. 15-2404, slip op. at 10 (U.S. Vet. App. Mar. 27, 2017) (precedential panel decision).

Evidence of more than thought or thoughts of ending one's life to establish the symptom of suicidal ideation, is not required.  In other words, a veteran need not be at a risk, whether a high or low risk, of self-harm in order to establish the criteria of suicidal ideation.  "[T]he presence of suicidal ideation alone [...] may cause occupational and social impairment with deficiencies in most areas."  Bankhead, No. 15-2404, slip op. at 11.  Also it may not be found that a claimant does not have suicidal ideation merely because he has not been hospitalized or treated on an inpatient basis, as this would impose a higher standard than the criteria in the Diagnostic Codes for mental disorders.  Bankhead, slip op. at 12.

"VA did not include in the criteria for a 70% evaluation the risk of actual self-harm.  In fact, to the extent that risk of self-harm is expressly mentioned in § 4.130 at all, it is referenced in the criteria for a 100% evaluation as 'persistent danger of hurting self,' a symptom VA deemed to be typically associated with total occupational and social impairment.  38 C.F.R. § 4.130."  However, VA adjudicators are not "absolutely prohibited from considering [...] risk of self-harm in assessing [a] level of occupational and social impairment" but there must be a differentiation between suicidal ideation, which is generally indicative of a 70% evaluation, and a risk of self-harm, the persistent danger of which is generally indicative of a 100% evaluation.  Bankhead, slip op. at 12.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability, though the GAF score assigned to a veteran is not dispositive of the severity of the veteran's mental health disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptoms manifested by the veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  VA implemented DSM-5, effective August 4, 2014, and determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Because the Veteran's increased rating claim was originally certified to the Board in September 2013, the DSM-IV is applicable to this case.

A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has asserted that he is entitled to a higher evaluation for his service-connected PTSD.  In pertinent part, his PTSD had been evaluated as 50 percent disabling from October 12, 2010, to April 29, 2014.

The Board finds that the Veteran's PTSD more closely approximated the criteria for a 70 percent evaluation from October 12, 2010, to April 29, 2014, as it resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

The Veteran was evaluated by R.O., Ph.D., in March 2010.  He reported problems with social isolation,  mild depression, and episodic rage.  He also reported intermittent periods of nightmares, sleep pattern disturbance, agitation, anxiety, exaggerated startle reflex, and depression.  The psychologist noted that the Veteran led a socially isolated life, with work activities as a bus driver for the disabled, combined with his marriage, meeting his need for affiliation.  He reported continued over reaction to unexpected loud noises and a somewhat volatile temper.  He had episodes of moderate depression. The psychologist assigned the Veteran received a GAF score of 65.  A few months later, in June 2010, the same private psychologist noted a GAF score of 35 after the Veteran reported a violent temper episode at work.  

At his December 2010 VA examination, it was reported that the Veteran had problems understanding complex commands.  It was noted that he had panic attacks more than once per week.  He presented signs of suspiciousness in the form of being watchful, wary, and distrustful.  

In a December 2010 Outpatient Note, it was found that the Veteran endorsed hopelessness about the present and the future; though, it was also noted he was not a suicide risk.  

A March 2011 examination noted a GAF score of 35.  The private examiner noted that the Veteran had a high level of functional impairment at work with violent angry outbursts and disciplinary letters threatening termination.  This, coupled with the Veteran's domestic agitation and difficulties, led the examiner to conclude that the Veteran was not employable.  

During a May 2011 private treatment examination, it was noted that the Veteran had problems with episodes of violence and an explosive temper in his job situation.  In June 2011, it was documented that he suffered from moderate depression and that he was married but lived primarily separate from his spouse due to tendencies to socially isolate and due to PTSD-related avoidance and emotional numbing behaviors.  The Veteran was assigned a GAF Score of 55 in June 2011.  In October 2012, the Veteran reported continued estrangement from his spouse.  He could only be civil for one to two days and then he became over-reactive and angry.  He reported having no real friends.  In August 2013, the Veteran reported continued problems with his temper at work and having poor attendance due to his mood and anger.  In October 2013, he reported feeling mildly suicidal.

During a December 2013 VA examination, it was found that the Veteran suffered from a depressed mood, weekly panic attacks, chronic sleep impairment, and disturbances of motivation and mood.  It was determined that his PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran was still employed as a bus driver for the disabled.

In April 2014, it was noted that the Veteran was easily provoked and experienced anger and episodic rage at work and received many disciplinary letters threatening termination.  It was also noted that his spouse would not live with him due to his verbal explosions and because she felt threatened.  The psychologist also found that the Veteran suffered from severe levels of depression with nihilistic self-destructive thoughts.  He was assigned a GAF score of 40.  

In sum, the evidence shows that while the Veteran had some contact with his wife, they were essentially estranged and he had no friends.  While he was employed as a bus driver, he had episodes of violence and an explosive temper at work.  He had poor attendance and disciplinary letters threatening termination.  As such, the Board finds that the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, for the entire appellate period prior to April 30, 2014.  

ORDER

Entitlement to a 70 percent rating for PTSD from October 12, 2010, to April 28, 2014, is granted.


REMAND

The issues of entitlement to a schedular disability rating in excess of 70 percent for PTSD and entitlement to a TDIU must be remanded for further development.  

On May 28, 2014, it was noted that the Veteran received a letter of reprimand at work after blowing up at his supervisor.  On June 19, 2014, it was noted that he had stopped working.  In July 2014, the Veteran's psychologist noted that he was not working due to stress of the job and his inability to manage that stress secondary to PTSD.   Thus, the evidence of record reflects that the Veteran stopped working as a bus driver at some point between May 28, 2014, and June 19, 2014.   

In an October 2017 statement, the Veteran's psychologist opined that the Veteran was unemployable as a result of his PTSD.  However, in a VA Form 21-8940 dated in November 2017 the Veteran reported that he was working part time as an Uber driver, a job that he started in 2015.  

On remand, clarification of the Veteran's employment status throughout the appellate period must be accomplished.  His updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete
VA treatment records, dated from February 2017
forward.

2.  Make arrangements to obtain the Veteran's
employment records from his former employer reflecting
the circumstances and date of his termination from his job in 2014; and any records documenting time lost from work, disciplinary actions and/or citations for not complying with procedures, periods of probation, and letters of correction.  All requests and responses should be fully documented in the claims file

3. Make arrangements to obtain the Veteran's complete
treatment records from Rick Oliver, Ph.D., dated from
July 2014 forward.

4.  Ask the Veteran to provide a detailed history of his employment since October 2010.  He should also be asked to provide documentation, such as copies of tax returns, showing his income since October 2010.

5.  Finally, and after undertaking any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


